       Case 1:19-cv-00082-SCY-JHR Document 1 Filed 01/30/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

PUBLIC SERVICE COMPANY OF NEW
MEXICO,

       Petitioner,

v.                                                            Case No:

INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS, LOCAL 611,

       Respondent.

     PETITION TO SET ASIDE, VACATE OR MODIFY ARBITRATION AWARD

       COMES NOW, Petitioner Public Service Company of New Mexico (“PNM”), by and

through its counsel, Conklin, Woodcock & Ziegler, P.C. (Robert C. Conklin), and submits this

Petition requesting that the Court enter an order setting aside, vacating or modifying the arbitration

award issued by Arbitrator John C. Fletcher pursuant to the Collective Bargaining Agreement

between PNM and Respondent International Brotherhood of Electrical Workers, Local 611

(“Union”).

                                               Parties

       1.      PNM is a publicly-regulated utility, incorporated and doing business in New

Mexico.

       2.      PNM is an “employer” as that term is defined under the Labor Management

Relations Act, 29 USC § 185 (“LMRA”) and the National Labor Relations Act, 29 USC § 152.

       3.      The Union is a “labor organization” as that term is defined under the LMRA and

the NLRA.




                                                  1
       Case 1:19-cv-00082-SCY-JHR Document 1 Filed 01/30/19 Page 2 of 6



                                      Jurisdiction and Venue

       4.       The Court has jurisdiction over the parties and the subject matter and venue is

proper. See, 28 USC § 1331; 28 USC § 1391; 29 USC § 185.

       5.       This Petition is brought pursuant to the LMRA (29 USC § 185) and the Federal

Arbitration Act (9 USC §10).

                     Grounds For Setting Aside And Vacating The Award

       6.       This Petition is brought as a predicate for a formal motion to set aside, to vacate, or

to modify to be made and heard by the Court.

       7.       PNM and the Union are parties to a Collective Bargaining Agreement (“CBA”),

effective December 15, 2015 through April 30, 2020 (hereinafter “2015 CBA”). A copy of

relevant portions of the 2015 CBA is attached as Exhibit A.

       8.       PNM and the Union were parties to a previous CBA effective May 1, 2009 through

April 30, 2012 (hereinafter the “2009 CBA”). A copy of relevant portions of the 2009 CBA is

attached as Exhibit B.

       9.       On December 1, 2010, the Union filed a grievance asserting that PNM discharged

Kenny Nunn (“Nunn”) without just cause. The grievance sought the following relief: “Reinstate

Kenny Nunn and make employee whole, including back pay.” A copy of the grievance is attached

as Exhibit C.

       10.      Nunn was discharged on November 30, 2010, for serious safety violations that

resulted in an arc flash explosion and burns to his right hand.

       11.      The grievance was heard by Arbitrator Fletcher on August 23-24, 2018, in

Albuquerque, New Mexico.




                                                  2
       Case 1:19-cv-00082-SCY-JHR Document 1 Filed 01/30/19 Page 3 of 6



       12.     The arbitrator’s authority under Article 11 of the 2009 and 2015 CBA is limited, as

follows:

               C. Powers of the Arbitrator. The arbitrator shall have no authority to
               supplement, enlarge, diminish, or alter in any way the scope or meaning of
               this Agreement as it exists from time to time, or any provision therein nor
               entertain jurisdiction over any subject matter not covered thereby except for
               the application, of a specific policy to a specific employee. Such
               jurisdiction shall be limited to the question of arbitrary or capricious
               application.

       13.     Article 10 of both the 2009 and 2015 CBA specifically states with respect to Step

2 of the grievance process that the Step 2 grievance must include the following information:

               3. The specific relief requested. Relief shall be limited to remedies which
                  serve to make whole the grieving party. No penalties shall be requested
                  or imposed.
                                                            (Emphasis added).

       14.     The Arbitration Award was issued on November 1, 2018. A copy of the Award is

attached as Exhibit D.

       15.     The arbitrator decided that Nunn violated safety procedures, but that he should have

been placed at the highest level of discipline (a Step 4 Decision Making Leave) rather than being

discharged. (Award at page 12). PNM is not challenging this part of the Award.

       16.     With respect to the remedy, the arbitrator ordered that Nunn be immediately

reinstated to his former position with full seniority. Nunn has been reinstated and PNM is not

challenging this part of the Award.

       17.     With respect to the remedy, the arbitrator further ordered the following:

               “. . . that he [Nunn] be compensated for all wages and benefits lost
               subsequent to December 1, 2010. The only offsets the Company may take
               from the back pay due Nunn is earning that he made working within the
               state of New Mexico, as the evidence in this record is uncontroverted and
               conclusive that he was unable to work in his trade in that state because he
               had been fired by the Company.”
                                                           (Award at page 13).

                                                 3
       Case 1:19-cv-00082-SCY-JHR Document 1 Filed 01/30/19 Page 4 of 6



       18.     The arbitrator further awarded interest on the monies to be paid Nunn “at the

applicable IRS rate in place for the periods involved, compounded quarterly.” (Award at page 14).

       19.     The arbitrator retained jurisdiction for six months “to deal with any issues that may

arise with respect to the remedy provided herein.” (Award at page 14).

       20.     Issues arose with respect to the remedy provided by the Award, and a hearing before

the arbitrator to resolve those issues has been scheduled for February 27, 2019, in Albuquerque.

       21.     PNM has filed this Petition prior to the February 27, 2019 hearing because of the

3-month limitations period set forth in Section 12 of the Federal Arbitration Act, 9 USC § 12.

PNM reserves the right to amend this Petition based upon the arbitrator’s decisions at the February

27, 2018 hearing.

       22.     The arbitrator exceeded his authority, disregarded and ignored the explicit language

of the 2009 and 2015 CBA, and manifestly ignored federal labor law, and awarded a remedy that

served to make Nunn more than whole and which imposed a penalty because the Arbitrator

awarded full backpay and benefits and denied any offset for Nunn’s interim earnings and benefits

from out-of-state employment.

       23.     To the extent the arbitrator fails or failed to offset the backpay award by the benefits

received by Nunn from PNM’s defined benefit pension plan, he exceeded his authority and

disregarded and ignored explicit language of the 2009 and 2015 CBA, and manifestly ignored

federal labor law, and awarded a remedy that served to make Nunn more than whole and which

imposed a penalty.

       24.     Nunn’s earnings and benefits from out-of-state employment exceeded $250,000,

all of which should be allowed as an offset.




                                                  4
       Case 1:19-cv-00082-SCY-JHR Document 1 Filed 01/30/19 Page 5 of 6



       25.      PNM paid $145,867.32 in pension benefits to Nunn after he retired effective

December 1, 2010. Nunn would not and could not have received such pension benefits in addition

to wages from PNM, Nunn did not contribute to the pension plan, Nunn is not required to re-pay

the pension benefits he has received, and when Nunn retires, the payment of the pension benefits

will resume at the same level. The pension benefits should be allowed as an offset.

       26.      To the extent the arbitrator allows holiday, vacation and “special account” leave

accrual and payment, he further exceeds or exceeded his authority and disregarded and ignored the

explicit language of the CBA because any such accruals or payments constitute a “double

recovery,” serve to make Nunn more than whole, and impose an improper penalty.

       27.      One of the issues to be determined at the February 27, 2019 hearing is the proper

computation of interest at the applicable IRS annual interest rate, which varied between 3-5%

during the backpay period, compounded quarterly.

       28.      To the extent that the arbitrator requires PNM to pay interest at more than the

applicable IRS annual interest rate (which varied between three and five percent annually),

properly compounded quarterly, he will have further exceeded his authority, disregarded and

ignored the explicit language of the CBA, and manifestly disregarded federal labor law.

       29.      The arbitrator exceeded his authority, or so imperfectly executed it that a mutual,

final and definitive award upon the subject matter was not made.

       WHEREFORE, PNM requests the following relief:

             a. Entry of an Order setting aside, vacating or modifying the Award;

             b. Award PNM its costs and reasonable attorney’s fees incurred herein; and

             c. Such other and further relief as may be just and proper.




                                                 5
Case 1:19-cv-00082-SCY-JHR Document 1 Filed 01/30/19 Page 6 of 6



                             Respectfully Submitted,

                             CONKLIN, WOODCOCK, & ZIEGLER, P.C.



                             By: /s/ Robert C. Conklin
                                     Robert C. Conklin
                                     320 Gold SW, Suite 800
                                     Albuquerque, NM 87102
                                     Tel. (505) 224-9160
                                     Fax (505) 224-9161
                                     rcc@conklinfirm.com
                                     Attorneys for Petitioner




                               6
